Citation Nr: 0432147	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-09 550	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder. 
 
2.  Entitlement to service connection for a disability 
manifested by chest pain, claimed as pleurisy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 until March 
1985.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the Regional Office (RO) in Columbia, South Carolina that 
denied service connection for a left knee disorder, and a 
disability manifested by chest pain, claimed as pleurisy.

The veteran was afforded a videoconference hearing in April 
2004 before the undersigned Member of the Board sitting at 
Washington, DC.  The transcript is of record.  

The Board notes that in the veteran's claim received in April 
2002, he also appears to indicate that right knee disability 
began in service.  In correspondence dated in September 2002, 
the appellant also raises the issues of new and material 
evidence for service connection for hearing loss.  These 
matters are referred to the RO for clarification and 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he was treated for left knee 
symptoms occasioned by injury in service, and developed 
chronic left knee disability leading to knee replacement, for 
which service connection should be granted.  He also contends 
that he sought treatment for chest pain on a number of 
occasions in service, and now has continuing disability in 
this regard, for which service connection is also warranted.  
Testimony was presented upon personal hearing on appeal in 
April 2004 to the effect that no definitive diagnosis or 
etiology had ever been provided for chest pain symptoms.

The record reflects that the appellant sought treatment in 
service for left knee complaints and atypical chest pain.  
Post service records show that he has received intermittent 
treatment over the years for similar chest symptomatology for 
which various diagnoses have been provided.  Private clinic 
notes document that the veteran twisted his left knee in 
August 1999 followed by continuing symptoms leading to knee 
replacement.  

The veteran also testified in April 2004 that he sought 
treatment for chest symptoms in emergency rooms while in port 
during service.  He related he was treated for left knee 
symptoms in an emergency room at the Naval Hospital in 
Charleston, South Carolina shortly after service, and had 
also obtained a personal physician at that time.  It was 
reported that he moved to Ohio in the years after getting out 
of service where he also sought treatment for chest and knee 
pain.  The veteran also stated that he received ongoing 
treatment from Dr. Chillag for his left knee, as well as from 
Dr. Grom.  

The veteran also testified that he received treatment by the 
VA for chest and knee symptomatology.  The Board observes 
that the record does not contain any VA treatment data except 
for audiology notes from dated in October 2002.  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies of any military (post service), 
private and VA medical records that are 
not on file and pertain to treatment 
for the disabilities in issue, to 
include the date he was treated at the 
emergency room at the Naval Hospital in 
Charleston, South Carolina. following 
service, and the records from Drs. 
Chillag and Grom.  

2.  The RO should request Dorn Veterans' 
Hospital to furnish copies of any 
additional medical records pertaining to 
treatment for a left knee disability and 
chest pain covering the period from March 
1985 to the present.

3.  The veteran should be scheduled for 
an examination by a VA orthopedist to 
determine the nature, severity, and 
etiology of left knee and chest pain.  
The claims folder should be made 
available to the examiner, and the 
examiner should verify in the report 
that the claims folder was reviewed.  
The examiner is requested to obtain a 
detailed clinical history of in-service 
and post symptomatology.  All indicated 
tests and studies should be 
accomplished, to include a pulmonary 
examination if deemed appropriate.

Following the examination, it is 
requested that the examiner render an 
opinion as to whether it is as likely 
as not that any left knee disability or 
disability manifested by chest pain 
diagnosed is related to service.  A 
complete rationale for the opinion 
expressed should be provided.

4.  Thereafter, the RO should 
readjudicate the claims on appeal.  If 
the benefits sought remain denied, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case, and be given the 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



